PER CURIAM.
Bank of Virginia seeks review of the trial court’s order of discharge of personal representative in this action for a claim against the estate. Because this court was not provided with a transcript of the hearing below, the order discharging the personal representative is affirmed.
Appellant has the burden to demonstrate error. Where the hearing below was not reported by a court reporter and the appellant has not furnished the appellate court with a stipulated statement of facts, Florida Rule of Appellate Procedure 9.200(b)(4), a judgment which is not fundamentally erroneous on its face must be affirmed. Southeast Bank, N.A. v. David A. Steves, P.A., 552 So.2d 292 (Fla. 2d DCA 1989). See also Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980); Hamm v. Ambassador Insurance Co., 456 So.2d 966 (Fla. 5th DCA 1984).
Affirmed.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.